DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species Fig. 10 in the reply filed on 05 July 2022 is acknowledged.
However, due to the fact the Examiner found no burden to search and consider both grouped inventions and species, the previous restriction/election requirement is hereby withdrawn.  Claims 1-20 are pending and under examination.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method process which can be performed by person, without significantly more. The claim(s) recite(s) steps wherein 3D data/mapping is provided and calculations/determinations are performed via the 3D data/mapping related to perforated and unperforated core samples. This judicial exception is not integrated into a practical application because the calculations/determinations on the 3D data/mapping can be performed by a person (i.e. mentally and/or by hand) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is simply manipulating data which can be performed by hand and/or mentally by an individual.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 9 and 10, if incorporated into instant independent claim 1, would obviate the rejection under 35 U.S.C. 101 set forth above.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the inclusion of the specific steps/aspects regarding the employment of 3D mapping/data of both unperforated and perforated core samples, and determination of a permeability of a crush zone of the perforated core sample based/employing the data from the unperforated core sample.  The closest prior art reference is U.S. 2011/0017447 to Zaleski, Jr. et al., which discloses 3D/CT scanning of both perforated and unperforated cores samples, however, does not employ the data for both, to determine permeability aspects of the crush zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861